Title: To Thomas Jefferson from Patrick Yznardi, 25 March 1806
From: Yznardi, Patrick
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia March 25th. 1806
                        
                        I have the honor to inform there is now an opportunity direct for Cadiz, and as you expressed a desire to
                            write my father I shall be happy to forward to him any letter you may be pleased to intrust to my care. 
                  With Sentiments of
                            the highest respect I am Sir Your Most Obedt Servt
                        
                            Patrick Yznardy
                            
                        
                    